Citation Nr: 1117774	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 25, 2002 for the grant of service connection for schizophrenic reaction, paranoid type, to include on the basis of clear and unmistakable error (CUE) in the RO's February 1968 rating decision which denied entitlement to service connection for that disability, for accrued benefits purposes.

2.  Entitlement to an initial rating higher than 50 percent for schizophrenic reaction for accrued benefits purposes.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from June 2005 and June 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the June 2005 decision, the RO denied entitlement to accrued benefits.

In the June 2008 decision, the RO granted service connection for schizophrenic reaction, paranoid type/schizoaffective disorder for accrued benefits purposes and assigned an initial disability rating of 50 percent, effective November 25, 2002.

In March 2008, the Board granted service connection for the cause of the Veteran's death, and for a psychiatric disability for accrued benefits purposes, dismissed a claim for dependency indemnity and compensation benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002); and denied the appeal for accrued benefits on the basis of CUE in the RO's February 1968 rating decision which denied entitlement to service connection for schizophrenic reaction.  The appellant appealed the Board's denial to the United States Court of Appeals for Veteran's Claims (Court).

In an October 2010 memorandum decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In its March 2008 decision; the decision In accordance with the Board's decision, the RO assigned an effective date of November 25, 2002 for the grant of service connection for schizophrenic reaction in its June 2008 decision.  In October 2008, the appellant submitted a notice of disagreement (NOD) with regard to the effective date assigned in the June 2008 decision.


FINDINGS OF FACT

1.  The Veteran died in December 2004.

2.  When he died, the Veteran had a pending claim of CUE in a February 1968 rating decision, which had denied entitlement to service connection for schizophrenic reaction.

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

4.  In the February 1968 rating decision, service connection was denied for schizophrenic reaction.  The Veteran was notified of his appellate rights in March 1968, but did not appeal and the decision became final.  A petition to reopen the claim was denied in an unappealed August 1979 decision.

5.  A petition to reopen the claim for service connection for a psychiatric disability was received on November 25, 2002; and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for a psychiatric disability prior to this date.  

6.  The February 1968 rating decision which denied entitlement to service connection for schizophrenic reaction considered the correct law and evidence as they then existed and was not the product of an undebatable error. 

7.  At the time of his death, the Veteran's schizophrenic reaction had been manifested by near total occupational and social impairment.

8.  A TDIU is a lesser benefit than a 100 percent rating for schizophrenic reaction, and the claim for a TDIU and the appeal for a higher initial rating for schizophrenic reaction arose at the same time and are premised on the same evidence.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 25, 2002 for the grant of service connection for schizophrenic reaction, to include on the basis of CUE in the February 1968 rating decision, for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 311 (currently § 1111), 353 (currently § 1153), 5101(a), 5109A, 5110(a), 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.100, 3.105(a), 3.151(a), 3.306, 20.200, 20.201 (1968, 2010).

2.  The criteria for an initial 100 percent rating for schizophrenic reaction for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9203 (2010).

3.  The grant of an initial 100 percent rating for schizophrenic reaction renders moot the appeal for entitlement to a TDIU for accrued benefits purposes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the payment of accrued benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claim and any deficiencies of notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Furthermore, as for the claim for an earlier effective date, to include on the basis of CUE, the Court has held that the VCAA does not apply to assertions of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

Analysis

Effective Date/CUE

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

The appellant contends that she is entitled to accrued benefits because, prior to the Veteran's death, he had submitted an unadjudicated claim alleging CUE in a February 1968 rating decision which denied entitlement to service connection for schizophrenic reaction.  In its March 2008 decision, the Board granted service connection for schizophrenic reaction for accrued benefits purposes and the RO assigned an effective date of November 25, 2002 for the grant of service connection for that disability.   

At the time of the Veteran's death, there was a pending claim alleging CUE in the February 1968 rating decision that denied entitlement to service connection for schizophrenic reaction.  In an October 2004 rating decision, the RO found that no revision was warranted in the decision to deny service connection for that disability.  The Veteran submitted a timely notice of disagreement with the October 2004 decision in November 2004, but he died in December 2004.  

The appellant filed a claim for accrued benefits in January 2005.  Thus, she filed a timely claim for accrued benefits as it was filed within a year of the Veteran's death.  As only the evidence of record at the time of the Veteran's death may be considered for an accrued benefits claim, the evidence that will be considered by the Board is limited to that evidence which was in VA's possession up to the date of his death in December 2004. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. 
§ 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  

In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The current effective date of the grant of service connection for the Veteran's schizophrenic reaction for accrued benefits purposes is November 25, 2002, the date the Veteran's petition to reopen the claim was received.  The RO denied the Veteran's initial claim for service connection for that disability in an April 1968 rating decision.  The denial was based on evidence that his psychiatric disability pre-existed service and was not aggravated by service.  

The Veteran submitted a petition to reopen the claim and the RO denied the petition in August 1979 because new and material evidence had not been presented.  

Inasmuch as the Veteran was properly notified of the April 1968 and August 1979 decisions and he did not submit a notice of disagreement (NOD) within one year of either decision, the decisions are final and binding.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201.  Thus, the only way that an earlier effective date may be assigned for the grant of service connection for the Veteran's schizophrenic reaction for accrued benefits purposes is if CUE can be shown in one of the prior decisions.  38 C.F.R. § 3.105(a).
 
The appellant claims that an earlier effective date is warranted on the basis that there was CUE in the April 1968 rating decision.  The Board notes that the Veteran had filed a claim which alleged CUE in the August 1979 rating decision which denied his petition to reopen the claim for service connection for schizophrenic reaction as new and material evidence had not been submitted.  This CUE appeal was denied by the Board in an October 1999 decision.  

There is a question as to whether the Board's October 1999, decision subsumed the April 1968 rating decision.  An unappealed RO decision is subsumed by a subsequent Board decision that reopens and readjudicates the same claim on the merits.  Ditrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  Similarly an unappealed RO decision is subsumed by a subsequent Board decision that declines to reopen a claim, but considers all the evidence of record and essentially readjudicates that claim on the merits.  Morris v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).  In the instant case, the Board's October 1999 decision did not address the merits of the claim, but considered the narrower question of whether there was CUE in the RO's 1979 decision declining to reopen the claim.  Hence the April 1968 decision was not subsumed.

The Veteran alleged that there was CUE in the February 1968 rating decision because there were no psychiatric abnormalities noted at the time he entered service, the presumption of soundness was for application and the RO did not properly apply the presumption.  Specifically, the Veteran contended that contrary to the RO's findings, the evidence was not clear and unmistakable that his psychiatric disability pre-existed service and that it was not aggravated in service.
At the time of the Veteran's January 1968 claim there was a statutory presumption that every veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 311 (currently 38 U.S.C.A. § 1111).

The statute differed from the implementing regulation in that the regulation required only clear and unmistakable evidence of pre-existence to rebut the presumption; and did not include a requirement for clear and unmistakable evidence that there had been no aggravation.  38 C.F.R. § 3.304(b) (2004).

In a precedent opinion, the VA General Counsel concluded that 38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  VAOPGCPREC 3-2003 (2003).  The Federal Circuit adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Thus, under current law, the presumption of soundness in the veteran's case is rebutted only if there is clear and unmistakable evidence that the right and left hip conditions existed prior to service and that any pre-existing conditions were not aggravated by service. 

In its previous decision the Board found that because Wagner post-dated the April 1968 decision, it could not serve as the basis for finding CUE in that decision.  See VAOPGCPREC 9-94 (1994).  The Court's memorandum decision held that Wagner was a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").

The Court held that the Board's decision with regard to the pre-existence prong of the presumption of soundness was not arbitrary, capricious or otherwise not in accordance with law, but that it had applied the wrong legal standard with regard to the aggravation prong of the presumption.

A preexisting injury or disease was considered to have been aggravated by active military, naval, or air service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 353 (currently 38 U.S.C.A. § 1153); 38 C.F.R. § 3.306(a) (1968).  However, aggravation was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

The Veteran's December 1966 entrance examination reveals that there were no psychiatric abnormalities noted at the time he entered service and he was presumed sound.  38 U.S.C.A. § 311. 

A December 1966 report of medical history for purposes of entrance into service indicates that the Veteran reported that he experienced a history of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  His service treatment records reflect that in August 1967 he was referred to mental health counseling because of extreme difficulty in getting along with peers in his unit and various psychiatric symptoms, such as anxiety, suspiciousness, and inappropriate behavior.  He reported that he had a long history of being unable to deal with other people, that he had been a "nervous person most of his life," and that his mother had requested that he see a psychiatrist prior to service.  He had dropped out of college because of his grades.  He was diagnosed as having paranoid schizophrenia. 

An August 1967 treatment record from Brooke General Hospital (Brooke) indicates that the Veteran had been referred for a mental health evaluation during his third week of basic medic training.  He reported that he had chronic difficulty in relating to others, he liked to stay at home in his room and daydream while sitting on the floor,  he had experienced chronic mistrust of other people, and had "always been" a shy person.  Furthermore, he reported chronic excessive alcohol and drug use and chronic auditory hallucinations prior to service.  He felt increasingly anxious and depressed during his active duty service.

The medical professional who conducted the August 1967 psychiatric evaluation concluded that the Veteran's psychiatric disability, diagnosed as paranoid schizophrenic reaction, did not occur in line of duty.  This opinion was based on the Veteran's chronic difficulties in relating to others, chronic school difficulties, his reported auditory hallucinations and paranoid delusions prior to service, his reported chronic drug and alcohol use prior to service, his chronic periods of anxiousness and depression prior to service, and his relative brief tour of active duty.

A September 1967 Medical Board report reveals that the Veteran's diagnosed schizophrenic reaction did not occur in line of duty, was not incident to service, had existed prior to service, and was not aggravated by service.

A December 1967 VA treatment record (VA Form 10-111) indicates that the Veteran had been hospitalized for psychiatric problems after approximately 2 months of military service.  He reported a history of difficulty relating to others in the past and suicidal thoughts.  He was a shy person who was an average student in high school, but he dropped out of college because he was faced with a suspension.  He also had a history of feelings of inferiority. 

In its February 1968 rating decision, the RO concluded that the Veteran's schizophrenic reaction noted in service had "existed prior to service and was not aggravated by the short period of active duty."  The RO explained that he had reported a history of psychiatric problems prior to service.  Specifically, he had difficulty relating to others, chronic school difficulties, auditory hallucinations and paranoid delusions, a history of alcohol and drug abuse, and periods of anxiousness and depression.  Within his short period of active duty, he was diagnosed as having schizophrenic reaction with associated symptoms with minimal stress of routine military duty.

Given that the RO specifically noted in the February 1968 decision that the Veteran's schizophrenic reaction had existed prior to service and was not aggravated during service, it is clear that both requirements necessary to rebut the presumption of soundness were considered at that time.  It did not explicitly state whether there was clear and unmistakable evidence of pre-existence and that the disability was not aggravated.  The question is whether the failure to explicitly use this language was outcome determinative.  The Court has already upheld the Board's determination that there was no CUE on the pre-existence prong of the presumption of soundness.  The remaining question is whether there was CUE with regard to the aggravation prong.

The evidence of record at the time of the decision revealed that the Veteran had reported psychiatric problems prior to service and the September 1967 Medical Board report noted that his psychiatric disability did not occur in line of duty, existed prior to service, and was not aggravated in service.  This conclusion was supported by a report of his functioning and symptoms before and during service.  The Court has held that a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  The Medical Board report in this case was the product of a consideration of the Veteran's reports and an examination; thus it would have been appropriate for the RO to have relied on the report in finding that the psychiatric disability had clearly and unmistakably pre-existed service and not been aggravated.

At the time of the RO's February 1968 decision, all of the evidence was to the effect that the disability had pre-existed service and not been aggravated.  Indeed records of his VA hospitalization from December 1967 to January 1968, show that the Veteran and his parents were asserting that all of the symptoms reported during service had actually been fabricated in an effort to obtain his release from service, while the hospital discharge report again reported pre-existing symptoms.  There was no record of the Veteran denying the reports of pre-existing symptoms or their severity.

Thus, the RO would have had a basis to conclude that the psychiatric disability clearly and unmistakably pre-existed service and was not aggravated.  Its failure to explicitly state that there was clear and unmistakable evidence of pre-existence and of no aggravation was not outcome determinative.  Any disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Accordingly, there has been no showing of CUE in the February 1968 decision.  

The Board notes that there is evidence that was associated with the Veteran's claims file after the February 1968 decision which provided a basis for finding that the psychiatric disability did not exist prior to service.  Such evidence includes, but is not limited to, testimony during a July 1979 hearing at the RO by a medical professional and letters from Alan J. Reis, M.D. dated in January 2003 and August 2005.  While the Board ultimately concluded that the Veteran's psychiatric disability did not exist prior to service and that the presumption of soundness was not rebutted and thus granted service connection for schizoaffective disorder in its March 2008 decision, such evidence was not of record at the time of the February 1968 rating decision and lack of consideration of such evidence at that time cannot constitute CUE.  See Damrel, 6 Vet. App. at 242.

As there has been no showing of CUE in the February 1968 rating decision and the Veteran did not appeal the decision, that decision became final and binding on the Veteran.  The RO denied a petition to reopen the claim for service connection for schizophrenic reaction in an August 1979 rating decision.  The Veteran did not appeal this decision and it also became final.  As previously noted, the Board denied a claim alleging CUE in the August 1979 rating decision in an October 1999 Board decision.  

The Veteran never submitted any unadjudicated formal petition to reopen the claim for service connection for a psychiatric disability subsequent to the August 1979 rating decision and prior to November 25, 2002, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, when the RO granted the Veteran's November 25, 2002 petition to reopen the claim for accrued benefits purposes, the date of receipt of that petition was the earliest possible effective date.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i);(where claim received over a year after separation from service, effective date is date of receipt of claim, or date entitlement arose, whichever is later); Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).  

As the effective date of the grant of service connection for the Veteran's schizophrenic reaction for accrued benefits purposes is the earliest possible, the appellant cannot be entitled to an earlier one, and her claim for an earlier effective date, to include on the basis of CUE in the February 1968 rating decision, must therefore be denied.

Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Schizophrenia, paranoid type is rated under 38 C.F.R. § 4.130, DC 9203, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The only evidence of record prior to the Veteran's death concerning the severity of his service-connected psychiatric disability is Dr. Reis' January 2003 letter which reveals that he had treated the Veteran for psychiatric problems for the previous 3 1/2 years.  The Veteran was diagnosed as having schizoaffective disorder and posttraumatic stress disorder (PTSD), both of which were directly related to service.  He had severe problems functioning socially, was unable to tolerate frustration, and was on disability and unable to work.  He frequently cried during weekly treatment sessions with Dr. Reis, took powerful mood stabilizers on a daily basis, had impaired family relationships, was isolative, paranoid, and rageful, and was unemployable.

The evidence indicates that the Veteran was unemployed at the time of Dr. Reis' January 2003 letter and that he was unable to function socially (his social impairment was described as severe).  Although in addition to the service-connected schizoaffective disorder, he was also diagnosed as having PTSD for which he was not service-connected, Dr. Reis did not distinguish between the symptoms of the disabilities or whether the Veteran's unemployability was due to one or both of the disabilities.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to schizophrenic reaction for the purposes of assessing the severity of that disability prior to his death.  Id.
 
The evidence is in at least equipoise that the Veteran had been unemployed and unable to function socially due to schizophrenic reaction from the date of service connection to the time of his death.  Although he did have some social contacts, the combination of his occupational and social impairment more closely approximated the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9203.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

The current claim for a TDIU for accrued benefits purposes and the appeal for a higher initial rating for schizophrenic reaction for accrued benefits purposes have been recognized as arising at the same time and involving the same evidence.  Hence the grant of an initial 100 percent rating for schizophrenic reaction renders the claim for a TDIU moot.  The appeal as to the TDIU issue is therefore, dismissed. 


ORDER

Entitlement to an effective date earlier than November 25, 2002 for the grant of service connection for schizophrenic reaction, to include on the basis of CUE in the February 1968 rating decision, for accrued benefits purposes is denied.

Entitlement to an initial 100 rating for schizophrenic reaction for accrued benefits purposes is granted, effective November 25, 2002.

The appeal, as to entitlement to a TDIU for accrued benefits purposes, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


